Order unanimously modified on the law and as modified affirmed without costs, in accordance with the following memorandum: In this action against the City of Utica and several of its police officers, Supreme Court granted summary judgment to all defendants dismissing plaintiff’s claims for punitive damages. Relying on Myers v City of Rochester (116 Mise 2d 83), the court found that the city was *928the real party in interest by virtue of its indemnity obligation, and that the municipality was immune from claims for punitive damages (see, Sharapata v Town of Islip, 56 NY2d 332).
The court correctly dismissed the punitive damages claims against the city, but the immunity of the municipality does not extend to the individual police officers (see, Kelly v Kane, 98 AD2d 861, 863; La Mar v Town of Greece, 97 AD2d 955, 956; Miller v City of Rensselaer, 94 AD2d 862, 863). We reinstate the punitive damages claims against the individual defendants on those causes of action left undisturbed by Supreme Court. (Appeal from order of Supreme Court, Oneida County, O’Donnell, J. — summary judgment.) Present — Dillon, P. J., Boomer, Green, Pine and Davis, JJ.